                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     BUESING CORPORATION,                                  Case No. 2:16-CV-1439 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      HELIX ELECTRIC OF NEVADA, LLC,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Buesing Corporation’s (“Buesing”) motion for
               14     reconsideration. (ECF No. 51). Defendant Helix Electric of Nevada, LLC (“Helix”) filed a
               15     response (ECF No. 54), to which Buesing replied (ECF No. 55).
               16     I.     Facts
               17            On August 7, 2015, Helix entered into a contract with Buesing for the performance of
               18     certain pile driving construction work at a project in Henderson, Nevada (the “solar project”).
               19     (ECF No. 33-3). The contract required Buesing to install 7,898 piles at a total cost of $313,296.00
               20     in accordance with certain project documents, including the SNWA Ninyo & Moore pile test (“the
               21     pile test report”). (ECF Nos. 1, 33, 33-3). The pile test report detailed soil and site conditions.
               22     (ECF No. 41-3). Based on the information in the report, Buesing anticipated that it would install
               23     approximately 527 piles per day. (ECF No. 41-6).
               24            On August 31, 2015, Buesing began working on the solar project. (ECF No. 41). Buesing
               25     almost immediately encountered soil conditions that were different than those disclosed in the pile
               26     test report. (ECF No. 41-6). After four days of work, Buesing had installed only 500 piles, many
               27     of which were damaged and required removal. Id.
               28

James C. Mahan
U.S. District Judge
                1             On September 11, 2015, Buesing informed Helix that it encountered differing soil
                2     conditions. (ECF No. 41-9). On September 24, 2015, Helix and Buesing modified the contract in
                3     the amount of $130,000.00 for “pulling and drilling for remediation of piles.” (ECF No. 41-6).
                4     Despite the modification, Buesing encountered ongoing difficulties and, on October 2, 2015, the
                5     parties agreed to temporarily stop installing piles. Id.
                6            On October 9, 2015, Buesing informed Helix that it “can no longer continue the pile work”
                7     due to the differing soil conditions. (ECF No. 41-15). On October 12, 2015, Helix sent Buesing
                8     a written notice of default for Buesing’s abandonment of the solar project. (ECF No. 41-16). The
                9     next day, Buesing notified Helix that it would be on the site the following day “to work through
              10      the issues involved in completing the remediation work.” (ECF No. 41-17). Buesing allegedly
              11      did not cure its default but instead “demobilized its equipment, tapered down, stopped work, and
              12      performed only a minimal amount of sub survey work[.]” (ECF No. 33).
              13             On October 16, 2015, Helix terminated the contract for Buesing’s “failure to perform and
              14      job abandonment.” (ECF No. 41-19). On that same day, Buesing sent a letter to Helix, in which
              15      Buesing stated that it had not abandoned the solar project but that it could not complete
              16      performance without further modification of the contract. (ECF No. 41-18). Thereafter, Helix
              17      contracted with another company to compete the pile driving work. (ECF No. 33).
              18             On June 21, 2016, Buesing filed a complaint, asserting three causes of action: (1)
              19      declaratory judgment; (2) breach of contract; and (3) breach of the implied covenant of good faith
              20      and fair dealing. (ECF No. 1). On July 8, 2016, Helix filed an answer and counterclaim, asserting
              21      three causes of action: (1) declaratory judgment; (2) breach of contract; and (3) breach of the
              22      implied covenant of good faith and fair dealing. (ECF No. 8).
              23             On November 27, 2017, Helix moved for summary judgment on (1) Buesing’s breach of
              24      contract claim; (2) Buesing’s good faith claim; (3) Helix’s breach of contract claim; and (4) Helix’s
              25      good faith claim. (ECF No. 33). On January 8, 2018, Buesing filed a cross-motion for summary
              26      judgment requesting that the court deny Helix’s motion. (ECF No. 41).
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1               On July 13, 2018, the court issued an order holding that Buesing breached the contract by
                2     failing to install piles in compliance with the contract. (ECF No. 50). Now, Buesing moves for
                3     reconsideration. (ECF No. 51).
                4     II.       Legal Standard
                5               A motion for reconsideration “should not be granted, absent highly unusual
                6     circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
                7     (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
                8     discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
                9     if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
              10      1255, 1263 (9th Cir. 1993).
              11                Rule 54(b) permits a district court to revise an order that does not terminate the action at
              12      any time before the entry of judgment. Fed. R. Civ. P. 54(b); see also Los Angeles v. Santa Monica
              13      Baykeeper, 254 F.3d 882, 887 (9th Cir. 2001). However, reconsideration is “an extraordinary
              14      remedy, to be used sparingly in the interests of finality and conservation of judicial resources.”
              15      Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (internal quotations omitted). A motion
              16      for reconsideration is also an improper vehicle “to raise arguments or present evidence for the first
              17      time when they could reasonably have been raised earlier in litigation.” Marlyn Nutraceuticals,
              18      571 F.3d at 880.
              19      III.      Discussion
              20                Good cause appearing, the court reconsiders the parties’ cross-motions for summary
              21      judgment. See School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
              22             a. Breach of contract
              23                Helix argues that Beusing breached the contract when it failed to install piles. (ECF No.
              24      33). Buesing argues that its deficient performance was excusable in light of the differing soil
              25      condition and that Helix breached the contract when it improperly terminated the agreement. (ECF
              26      No. 41).
              27                To prevail on a claim for breach of contract, a plaintiff must demonstrate (1) the existence
              28      of a valid contract; (2) that plaintiff performed or was excused from performance; (3) that the

James C. Mahan
U.S. District Judge                                                     -3-
                1     defendant breached the contract; and (4) that the plaintiff sustained damages. Calloway v. City of
                2     Reno, 993 P.2d 1259, 1263 (Nev. 2001); see also Sierra Dev. Co. v Chartwell Advisory Group,
                3     Ltd., 223 F. Supp. 3d 1098, 1103 (D. Nev. 2016).
                4            The contract at issue provides separate provisions for termination without cause and
                5     termination for cause. (ECF No. 33-3). Helix terminated the contract due to Buesing’s alleged
                6     “failure to perform and job abandonment.” (ECF No. 41-19). Thus, Helix terminated the contract
                7     for cause.
                8            Helix’s termination constitutes a breach of contract only if Buesing’s deficient performance
                9     was not a material breach. On the other hand, if Buesing was in breach, then Helix’s termination
              10      was proper. See Young Elec. Sign Co. v. Fohrman, 466 P.2d 846, 847 (Nev. 1970) (holding that a
              11      material breach excuses further performance by the non-breaching party).
              12             Buesing has provided evidence showing that it did not abandon the solar project and that
              13      its deficient performance was not a material breach in light of the differing soil conditions. (ECF
              14      Nos. 41, 41-6, 41-9, 41-16, 41-19). Helix has also provided evidence showing the contrary, that
              15      the pile test report disclosed substantially accurate soil conditions. (ECF No. 33-11, 41-13). This
              16      conflicting evidence creates a genuine dispute of material fact and precludes summary judgment
              17      on the parties’ breach of contract claims. See T.W. Elec. Service, Inc. v. Pacific Elec. Contractors
              18      Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (holding that at summary judgment courts do not “make
              19      credibility determinations or weigh conflicting evidence.”).
              20         b. Breach of the implied covenant of good faith and fair dealing
              21             A contractual breach of the implied covenants of good faith and fair dealing occurs
              22      “[w]here the terms of a contract are literally complied with but one party to the contract
              23      deliberately countervenes the intention and spirit of the contract.” Hilton Hotels Corp. v Butch
              24      Lewis Prods., Inc., 808 P.2d 919, 922–23 (Nev. 1991); see Shaw v. CitiMortgage, Inc., 201 F.
              25      Supp. 2d 1222, 1252 (D. Nev. 2016). Although the evidence before the court does not establish
              26      which party is in breach, it does establish that one of the parties did not comply with the terms of
              27      contract. Accordingly, the court will summarily deny both parties’ claims for breach of the implied
              28      covenant of good faith and fair dealing. See Hilton Hotels Corp., 808 P.2d at 922-23.

James C. Mahan
U.S. District Judge                                                  -4-
                1           c. Declaratory judgment
                2              “[A] ‘claim’ for declaratory relief is not a substantive cause of action at all; it is merely a
                3     prayer for a remedy.” Pettit v. Fed. Nat’l Mortg. Ass’n, no. 2:11-cv-00149-JAD-PAL, 2014 WL
                4     584876 (D. Nev. Feb. 11, 2014); see Wells Fargo Bank, N.A. v. SFR Invs. Pool 1, LLC, no. 2:15-
                5     cv-02257-JCM-CWH, 2017 WL 1902158, at *4 (D. Nev. May 9, 2017) (citing Stock West, Inc. v.
                6     Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989)). As Helix
                7     requests a remedy of declaratory relief, the court will dismiss the claim to the extent it purports to
                8     create a cause of action. See Wells Fargo, 2017 WL 1902158, at *4.
                9     IV.      Conclusion
              10               Accordingly,
              11               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Buesing’s motion for
              12      reconsideration (ECF No. 51) be, and the same hereby is, GRANTED, consistent with the
              13      foregoing.
              14               IT IS FURTHER ORDERED that the court’s order filed on July 13, 2018, (ECF No. 50)
              15      be, and the same hereby is, VACATED.
              16               DATED March 20, 2019.
              17                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                     -5-
